             Case 7:18-mj-10936-MRG Document 13 Filed 09/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                        Case No .:   I 8'fYlT ICXl31o   (MRG)
                                        Plaintiff,
                                                        ORDER OF DISMISSAL
                        -against-




                                        Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                    ~
Dated:         30      day of       ~     r<lier         ,20~
               Poughkeepsie, New Yark
